
	
		110th CONGRESS
		2d Session
		S. 3166
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Immigration and Nationality
		  Act to impose criminal penalties on individuals who assist aliens who have
		  engaged in genocide, torture, or extrajudicial killings to enter the United
		  States.
	
	
		1.Aiding or assisting certain aliens to enter
			 the United StatesSection 277
			 of the Immigration and Nationality Act (8 U.S.C. 1327) is amended by striking
			 (other than subparagraph (E) thereof).
		
	
		
			Passed the Senate September 26 (legislative day, September
			 17), 2008.
			
			Secretary
		
	
	
	
